DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 21 recites in part, “…receiving, by the computing server, information confirming delivery of the first dining item to the first patron, by associating a second user device of a waiter with the table indicia…” 
The first user device is associated with a first patron and the second user device is associated with a waiter. 
However, claim 23 recites in part, “… receiving requests for selected dining items and transaction amounts for the selected dining items from the first user device and the second user device”.
Applicant’s published specification teaches that “…. first patron may select orders for food and/or beverages using the interactive menu on first patron mobile device 202A. Likewise, at steps 232, second patron may select orders for food and/or beverages using the interactive menu on second patron mobile device 202B. Upon selecting the orders, information related to the orders and patron making the orders (“order information”) may be electronically and/or wirelessly sent from the mobile devices of the first and second patrons to computing server 208A via network 206. The amount to be transacted for each item of the order, information identifying the payment source a patron intends to use to eventually pay for the order, information identifying the beacon associated with the order…” Paragraph 0057. 
From the above paragraph, the first user device associated with the first patron is used for sending requests for selected dining items and transaction amounts. On the other hand, the second user device associated with the waiter is not used for sending requests for selected dining items and transaction amounts. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,586,293 (hereinafter ‘293). the claims 21-40 of the present application and claims 1-18 of ‘293 discloses method, system and computer program product for personalizing dinging and individualized ordering by associating at least one user’s electronic device with a dining session. 

U.S. Patent Appl. No. 16/774589
U.S. Patent No. 10,586,293
21. A computer-implemented method for managing personalized dining checks created by individualized ordering enabled by associating a user device and table indicia, the method comprising: 

receiving, by a computing server, information identifying a first user device associated with a first patron and information identifying a table indicia; 

initiating, by the computing server, a dining session based on associating the first user device and the table indicia; 



receiving, by the computing server, a first request for a first dining item from the first user device, the first request including information identifying the first user device and the table indicia; 

receiving, by the computing server, information confirming delivery of the first dining item to the first patron, by associating a second user device of a waiter with the table indicia, wherein associating the second user device of the waiter with the table indicia enables the computing server to determine a transaction amount for the requested first dining item; 



transmitting, by the computing server, the final transaction amount to the first user device and enabling the first user device to transmit a payment authorization request; 

receiving, by the computing server, a payment transaction authorization request from the first user device to transact funds to pay for the final transaction amount using predetermined payment methods; and 

processing, by the computing server, the payment transaction using the payment transaction authorization.  

29. The computer-implemented method of claim 21, further comprising: 

receiving, by the computing server, information identifying a third user device associated with a second patron and information identifying the table indicia; 

sending, by the computing device, to the first user device a request for permission to add the third user device to the dining session; 

upon receiving acceptance of the request for permission, adding, by the computing device, the third user device to the dining session.


receiving, by a computing server, information identifying a first user device associated with a first patron and information identifying a table indicia; 

initiating, by the computing server, a dining session based on associating the first user device and the table indicia; 



sending, by the computing device, to the first user device a request for permission to add the second user device to the dining session; 

upon receiving acceptance of the request for permission, adding, by the computing device, the second user device to the dining session; 

sending, by the computing server, a first interactive menu to the first user device and a second interactive menu to the second user device, wherein the first interactive menu and the second interactive menu enable the first and 

receiving, by the computing server, a first request for a first dining item from the first user device, the first request including information identifying the first user device and the table indicia; 

receiving, by the computing server, information confirming delivery of the first dining item to the first patron, by associating a third user device of a waiter with the table indicia, wherein associating the third user device of the waiter with the table indicia enables the computing server to determine a transaction amount for the requested first dining item; 

determining, by the computing server, a final transaction amount for the requested first dining item; 



receiving, by the computing server, a payment transaction authorization request from one of the first user device and the second user device to transact funds to pay for the final transaction amount using predetermined payment methods; and 

processing, by the computing server, the payment transaction using the payment transaction authorization.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The relevant prior art do not teach, 
“receiving, by the computing server, information confirming delivery of the first dining item to the first patron, by associating a second user device of a waiter with the table indicia, wherein associating the second user device of the waiter with the table indicia enables the computing server to determine a transaction amount for the requested first dining item”, 
as recited in claims 21, 30 and 39. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687